PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/189,648
Filing Date: 22 Jun 2016
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
Gregory A. Melnick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 4/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Argument A. Introduction

No actual arguments presented.

Argument B. Whether Claims 1, 4, 5, 7-10, 13, 16-18, 20-23, and 25 are Unpatentable under 35 USC 112 as failing to comply with the written description requirement

No actual argument presented.

Argument B1. Claims 1, 13, 17, and 22:

This argument is in regard to the examiner’s 112a rejection pertaining to the limitation “reducing processing requirements by minimizing data explosion during processing by generating and analyzing clusters of similar users to the initial user based on a comparative measured effectiveness of similar extracted subsequences for each of the similar users with the initial user.” The examiner contends this is new matter. 
First, Appellant claims that ordinary skilled artisans would conclude the Appellant had possession of such technique for this express purpose on the basis of “implicit and explicit descriptions.” Appellant’s specification is entirely silent with regard any considerations of processing requirements and thus there is no explicit descriptions. Further with regard to implicit descriptions, appellant has not pointed out how said process would even achieve the claims of reducing processing requirements or minimizing data explosion. One of ordinary skill in the art understands that clustering is performed to identify groups of like objects. For example, if I had 10 users, it may be useful to cluster the users by gender to gain insights into traits that are predominantly male or predominantly female. One would not generally look at a group of 10 users and say lets cluster them so the computer uses less processing power. Additionally, in the context of the invention, paragraphs [0077]-[0082] describe determining a customer persona which is a generalized representation of an ideal customer. It then goes on to say that they can take the output with regard to personas and cluster them to discover new personas. This is the only mention in the specification regarding clustering. If anything, this seems likely to add more processing requirements since it uses the output to perform additional steps. Thus it is clear that the motivation to cluster is to discover new personas for targeted advertising and not to reduce processing requirements.
Second, the Appellant’s specification only has one blurb in the entire 27 page specification with regard to “data explosion.” Paragraph [0002] of the background states: 

“The goal of a customer journey is to  understand how customers behave across multiple interactions regardless of channel so  that an organization can deliver a consistent exceptional experience. However, as  channels and types of interactions increase, resulting in an explosion in the number of  different journeys a customer can take, there is a need to determine what is the "typical"  or "best" (in terms as more effective) customer journey under such circumstances.”

This in no way indicates that Appellant is performing any steps of the invention with regard to minimizing data explosion. Technically, the term “data explosion” is not even uttered. Even giving the Appellant the benefit of the doubt that such paragraph is talking about data explosion, all this says is that because there are a lot of different paths that a customer can take, it is useful to figure out which path is “typical” or “best.” There is also no mention of this with regard to clustering. Further, it is unclear how clustering to find new personas for improved targeted advertising addresses the problem of data explosion or minimizes it. Thus it is clear that such limitation is new matter and not supported by the specification or general knowledge by one of ordinary skill in the art. 

Argument B2. Claims 4, 5, 7-10, 16, 18, 20, 21, 23, and 25:

No additional arguments presented.

Argument C. Whether Claims 1, 4, 5, 7-10, 13, 16-18, 20-23, and 25 are unpatentable under 35 USC 101 as being directed to non-statutory subject matter

No actual argument presented.

Argument C1. Claims 1, 13, 17, and 22:

The claims are very clearly directed to analyzing an advertising process by evaluating advertising interactions that eventually lead to a desired outcome such as a purchase. The information is then used to provide targeted advertising in the future that would theoretically increase the likelihood of potential future customers achieving desired outcomes such as purchases. (see spec paragraph [0002]). These claims are overwhelmingly directed to data analysis regarding the different steps involved in the customer’s journey and analyzing the data using known statistical methods such as hypothesis testing, likelihood ratio test (p-value is just a term for probability), and false discovery rates. Appellant has not invented these statistical procedures but rather merely uses these known statistical procedures to analyze their particular data. 
Appellant’s first argument appears to be that the claims do not fall within the enumerated groupings of abstract ideas. The examiner contends that the claims fall within all three of the enumerated groupings including mental processes, certain methods of organizing human activities, and mathematical concepts.
With regard to arguments, first Appellant argues that the claims should not fall under a mental process. Looking at the specific claim language, but for the recitation of generic computing components (i.e. hardware processor) , the extracting, measuring, determining, generating, analyzing, generating, and modifying could all be performed by a human analog using pen and paper. But for the inclusion of generic computing components,  these steps merely involve data gathering and data analysis using mathematical calculations and statistics. The claims merely recite performing these steps using a generic processor. With regard to the modifying step, it is not even clear that the cloud computing configuration and network are actively being claimed. The claim merely states that the content is altered for one or more particular user of devices  over networks using a distributed cloud configuration. Thus it is little more than intended use. There is no active step that actually utilizes these additional elements. The network and cloud configuration are not actively used within the steps performed by the invention. Even if we give these limitations full weight as if they were being invoked in a meaningful way, they amount to merely analyzing the data and using the outcome of the analysis to send targeted content to a particular user. For example, the process might yield that a higher probability of a purchase is shown in the data when a user receives a particular advertisement. Based on this data, the particular advertisement could be sent to users similar to the users that yield those results. The network and cloud configuration should be addressed under the additional elements with regard to practical application.
Appellant goes on to argue that the claims are not directed to mathematical formulas. The examiner respectfully disagrees. As outlined above, the claims merely provide data analysis using known statistical procedures such as hypothesis testing, likelihood ratio test, and false discovery rates with regard to their data from an advertising process. A quick search of google shows that such processes are well established statistical procedures at the time of the invention. Any improvement is not to technology or a technical field but rather to a business process of targeting advertising. Further, the claims include actual formulas used.
Finally, the claims stand rejected under certain methods of organizing human activities. The examiner finds no arguments refuting that the claims are directed to certain methods of organizing human activity. It is unclear if this is an accidental omission or a concession that the claims are directed to certain methods of organizing human activity as outlined in the rejection. Appellant even states on p.26 of the brief that the patent protection is for “tracking users for generating improved marketing campaign designs.” As noted in the rejection and above, the claims very clearly outline analyzing an advertising process by evaluating advertising interactions of users that eventually lead to a desired outcome such as a purchase. The information is then used to provide targeted advertising in the future that could theoretically increase the likelihood of potential future customers achieving desired outcomes such as purchases. Thus this process is undeniably tied to commercial interactions in the form of advertising, marketing or sales activities or behaviors. Any alleged improvement is to the business practice of targeted advertising and not to technology or a technical field.
Appellant further contends that even if the claims are directed to judicial exceptions, the modifying step provides practical application. The examiner respectfully disagrees. Such limitation is considered under its broadest reasonable interpretation in light of the specification. The examiner finds that altering particular marketing content displayed on particular devices to users over one or more networks is nothing more than providing targeted content to a user.  The limitation is worded in a manner to make it sound technical, however it is not. It is arguable whether this limitation is even adequately supported by the specification. This limitation comes from original claim 12. The body of the specification provides no further detail about any specifics regarding this limitation and thus the specification adds nothing to the reading of said limitation. The only reason the examiner did not provide a 112a rejection was because the usage of the word “particular” did not seem to impart any further limits on the claim. The “particular” device is merely the device of the user they are trying to target. Neither the claim nor the specification provide any grounds that would make this a technical improvement. For example, if the claim was customizing content based on technical requirements of particular devices such as screen sizes or processing capabilities etc. then it might be argued that the feature was at least technical in nature. This is literally nothing more than sending the advertisement to the device associated with the user. There is no technical considerations of the device or its capabilities. Further, altering content is also not expanded upon in the specification. Thus altering content could be anything ranging from something as simple as swapping one ad for another to adding a phrase or image etc. Neither the claims nor the spec provide any technical means that would possibly provide a practical application and thus merely renders this as part of the abstract concept being implemented using generic computing components.
Appellant goes on to argue that the invention somehow provides some sort of improved interface. The examiner could not disagree more. First, the claims do not even include an interface let alone some sort of interface elements that would constitute an improvement to interfaces. The argument boils down to claiming that because the content was targeted to the user, i.e. the user might respond better to ad A vs ad B, that the interface is improved because the user is more likely to enjoy ad A. This does not improve the interface itself in any manner. The interface is still merely just displaying an ad. The subject matter of that ad does not improve the actual interface. For example, if I have  display that shows an ad for Coke and instead I change it to an ad for Pepsi because I think the person will like it better, I have not actually effected the functioning or performance of the interface itself. Appellant attempts to draw analogies to the findings in Trading Technologies however such comparisons are not reasonable. The claims in Trading technologies spell out explicit features of an interface to address specific problems regarding time sensitive information such as rapidly changing stock prices. The entire claim is devoted to the interface and designed to solve a problem directly related to the time sensitive nature of changing stock prices. By contrast, the present claims provide no interface at all let alone any interface elements that could be construed as an improvement. Again, providing a user with targeted content that they may like better does not improve the interface itself. Further, applicant’s specification is entirely silent with regard to any intended improvement or problem to be solved by way of improved interfaces.
Appellant further argues that such information can be highly time sensitive. The examiner respectfully disagrees. First, nothing in the claims provides any indication of a time sensitive nature of such data analysis or makes use of such information to reflect a time sensitive implementation such as with instantly changing stock prices. The claims look at past advertising data. It specifically looks to analyze which consumer interactions led to a desired outcome such as a purchase. This data is historical in nature and has no bearing on providing information in a time sensitive manner. Such data could be analyzed and applied weeks or months in the future. Further, the specification does not mention any problem or desire to address time sensitivity with regard to the invention. Thus the hypothetical time limited marketing events are not claimed or discussed in the specification and have no tie to the actual invention. 
Appellant further argues that analyzing a first customer interaction, last customer interaction, and any significant customer interactions, are analogous to the findings of McRo. The examiner respectfully disagrees. McRo was found eligible because it used a set of rules that would not exist if the process was not being performed on a computer. Such were rules were designed specifically to implement the process on a computer and such rules would not make sense or be applicable if the task was being performed without a computer. Analyzing advertisement interaction data is not unique to a computer. Appellant has not claimed a manner of analyzing data that is uniquely designed specifically and only for implementation on a computer. Such analysis would be performed the same way with or without a computer.
Appellant further argues that the claims cannot be performed mentally or with pen and paper. The examiner respectfully disagrees for the same reasons mentioned above. As noted above, such limitation is not even positively claimed such that anything is actually sent over the network or actually displayed. All that is claimed is altering the content and that it would be used for displaying on user device being sent over a network. Even so, these components are generic and a human analog would be able to alter a piece of content and provide it to a user. As noted in the rejection, the generic computing components are recited at a high level of generality merely using the generic computing components as a tool to implement the abstract idea and providing a general link to a particular technological environment or field of use (i.e. online). The network is merely used as a means to send and receive data. The claims merely include a generic inclusion of cloud computing environment such that it amount to a general link to a particular technological environment. Appellant’s invention does not improve cloud computing nor do the claims include an inventive concept related to cloud computing. Further, it could be argued that this limitation is insignificant extra solution activity as it is only tangentially related to the invention. Finally, at the time of the invention cloud computing was well-understood, routine, and conventional (see evidence provided in the final rejection from 12/3/21).
Appellant goes on to argue District Court decisions and past non-precedential  PTAB decisions. Appellant has raised such arguments previously and goes on to further allege that the examiner has improperly not responded to such arguments. While the examiner takes all evidence into consideration, the examiner specifically responded to Appellant’s arguments stating that the cited PTAB decisions have their own fact patterns and were non-binding, thus they were given very little weight (see Final Rejection from 12/3/21). Further, it did not appear that such PTAB decisions were relevant to the current claims. Additionally, the examiner stated that non-precedential decisions such as the Helios case would not be given much weight and did not appear relevant to the current claims (see after final response 2/10/22). Thus such arguments have been addressed and are moot.

Argument C2. Claims 4, 5, 7-10, 16, 18, 20, 21, 23, and 25

No additional arguments presented.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CHRISTOPHER STROUD/Examiner, Art Unit 3688                                                                                                                                                                                                        

Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688

                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.